DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Fett (US 2015/0167827) discloses: an operating device comprising: an operation part (knob 12) inserted into an insertion hole part (fig 1) of a cover part (28); a frame part (26) installed at a position facing the operation part with the cover part interposed therebetween; a locking part (66/24/16) that is rotatably installed in the frame part and configured to restrain movement of the operation part by rotation; and a transmission gear part (50) that is engaged with a gear (24) provided in the locking part and configured to rotate the locking part by being moved or rotated by a motor force. However, Fett does not disclose: that the cover part is a glass part; that the motor force is an external force. Figure 1 of the instant application illustrates the transmission gear part (60) extending to the exterior of the display unit (20) and glass part (10). However, the force applied to the gears within Fett comes from a motor (22) contained within the overall system which is thus an internal force. Therefore, Fett does not read on the limitations of Claim 1 and there is insufficient motivation to provide Fett with the deficient limitations.
Yamamoto (US 2018/0363774) discloses: an operating device comprising: an operation part (knob 10/18) inserted into an insertion hole part (fig 1) of a cover part (16); a frame part (12) installed at a position facing the operation part with the cover part interposed therebetween; a locking part (28) that is installed in the frame part and configured to restrain movement of the operation part; and a transmission gear part (transmission mechanism of motor, see paragraph [0037]). However, Yamamoto does not disclose: that the cover part is a glass part; that the locking part is rotatable; that the locking part has a gear formed therein; that the motor force is an external force. Figure 1 of the instant application illustrates the transmission gear part (60) extending to the exterior of the display unit (20) and glass part (10). However, the force applied to the gears within Yamamoto comes from a motor (22) contained within the overall system which is thus an internal force. While Yamamoto discloses a rotatable gear part (24) this part does not contact the operation part to restrain movement of the operation part, and thus it would be improper to interpret the rotatable gear part (24) as the locking part. While the rotatable gear part (24) and the locking part (28) interact, the rotatable gear part (24) and the locking part (28) are distinct elements that move relative to each other and are not connected to each other, and thus it would be improper to interpret the combination of elements (24) and (28) as the locking part. Therefore, Yamamoto does not read on the limitations of Claim 1 and there is insufficient motivation to provide Yamamoto with the deficient limitations.
The IDS refers to Yong (KR 10-2005-0010308) and Makimoto (JP 2001-283674), however, neither Yong nor Makimoto discloses the use of gears or the glass part, and thus neither Yong nor Makimoto read on the limitations of Claim 1.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656